DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments  were received on 5/30/22. Claims 1, 11, 15 have been amended. Claims 9, 14, 16 are cancelled.

Drawings
The drawings submitted on 8/13/2020 has been considered.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Yukihiro et al. in view of Jo et al., on claims 1, 3-6, 9, 10, 15, 16 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Yukihiro et al. in view of Jo et al. in further view of Leger et al., on claims 2, 7, 8, 11-14 are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1-8, 10-13, 15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to bipolar plate comprising a base to be inclined at a certain contact angle. Each channel element comprising a channel inlet, a channel flow path, and a channel outlet, wherein the channel inlet and the channel outlet are opened so that the fluid passes through the channel inlet, the channel flow path, and the channel outlet, wherein, among the plurality of channel elements, the channel elements arranged in an area close to the bipolar plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, and the contact angle is formed large, wherein the channel elements are arranged in such a way that at least a portion of the channel outlet of one of the channel elements and the channel inlet of the other channel element of two channel elements adjacent in a longitudinal direction of the channel flow path directly overlap each other.
The closest prior art discloses JP2012248460 to Yukihiro et al. discloses a plate in a fuel cell comprising a plate inlet into which a reaction gas is introduced from an outside and a plate outlet a product generated after reaction is discharged to the outside, are formed. The bipolar plate comprising a plurality of channel elements (50) that protrude from a surface of a base to be inclined at a certain contact angle. In another embodiment disclosed by the Yukihiro, the  channel element can comprise an opening (71c) (claimed “front and rear surfaces of each channel element are opened so that a channel flow path through which the fluid passes”) are formed among the plurality of channel elements in the orthogonal portion of the channel element. However, the Yukihiro et al. reference does not disclsoe, nearly disclose or provide motivation to modify a bipolar plate comprising a base to be inclined at a certain contact angle. Each channel element comprising a channel inlet, a channel flow path, and a channel outlet, wherein the channel inlet and the channel outlet are opened so that the fluid passes through the channel inlet, the channel flow path, and the channel outlet, wherein, among the plurality of channel elements, the channel elements arranged in an area close to the bipolar plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, and the contact angle is formed large, wherein the channel elements are arranged in such a way that at least a portion of the channel outlet of one of the channel elements and the channel inlet of the other channel element of two channel elements adjacent in a longitudinal direction of the channel flow path directly overlap each other.
The prior art US Publication 2018/0175405 to Jo et al. discloses the amount of water distributed in the MEA is generally increased from an upstream part to a downstream part of the gas channel of the bipolar plate. However, the Jo et al. reference does not disclsoe, nearly disclose or provide motivation to modify the bipolar plate to modify a bipolar plate comprising a base to be inclined at a certain contact angle. Each channel element comprising a channel inlet, a channel flow path, and a channel outlet, wherein the channel inlet and the channel outlet are opened so that the fluid passes through the channel inlet, the channel flow path, and the channel outlet, wherein, among the plurality of channel elements, the channel elements arranged in an area close to the bipolar plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, and the contact angle is formed large, wherein the channel elements are arranged in such a way that at least a portion of the channel outlet of one of the channel elements and the channel inlet of the other channel element of two channel elements adjacent in a longitudinal direction of the channel flow path directly overlap each other.
The prior art US Publication 2015/0180052 to Leger et al. discloses the outlet, or region near the outlet is smaller or more constricted that the inlet or inlet region by providing channels that can contain discrete features that obstruct reactant flow, where the density and/or size of those features increases in the flow direction ([P0128]). In specific examples, the Leger et al. discloses flow channel dimensions, for example, width can decrease in the flow direction in a stepwise fashion ([0129)]. However, the Leger et al. reference does not disclsoe, nearly disclose or provide motivation to modify the bipolar plate to modify a bipolar plate comprising a base to be inclined at a certain contact angle. Each channel element comprising a channel inlet, a channel flow path, and a channel outlet, wherein the channel inlet and the channel outlet are opened so that the fluid passes through the channel inlet, the channel flow path, and the channel outlet, wherein, among the plurality of channel elements, the channel elements arranged in an area close to the bipolar plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, and the contact angle is formed large, wherein the channel elements are arranged in such a way that at least a portion of the channel outlet of one of the channel elements and the channel inlet of the other channel element of two channel elements adjacent in a longitudinal direction of the channel flow path directly overlap each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725